PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Valtierra et al.
Application No. 16/270,020
Filed: 7 Feb 2019
For: OIL RECOVERY TOOL AND SYSTEM

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the “PETITION TO THE DIRECTOR UNDER 37 CFR §1.182 FOR
CORRECTION OF TYPOGRAPHICAL ERROR IN DOMESTIC PRIORITY CLAIM,” filed May 5, 2021. This is also a decision on the petition to expedite under 37 CFR 1.182 filed December 6, 2021.

The petition to expedite under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.182 for correction of domestic priority claim is DISMISSED.

The updated application data sheet filed April 26, 2019 failed to comply with the requirements of 37 CFR 1.76(c)(2) and 37 CFR 1.78(d).

An ADS providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed. An application data sheet submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the application data sheet. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. As such, a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining. See, MPEP 601.05(a).



The instant application and the application set forth on the updated application data sheet submitted April 26, 2019 (U.S. App. No. 12/263,136) are not co-pending, as required per 37 CFR 1.78(d), and do not share a common inventor, as required per 37 CFR 1.78(d)(1).

With respect to the updated application data sheet submitted March 31, 2021, the priority data set forth therein is not subject to entry as the updated application data sheet fails to comply with 37 CFR 1.76(c)(2) and the claim for priority is untimely submitted as required per 37 CFR 1.78(d)(3)(ii). 

The updated application data sheet filed March 31, 2021 does not comply with 37 CFR 1.76(c)(2) as the updated application data sheet fails to strike-through the incorrect filing date and underline the correct filing date of the application to which priority is sought.

Pursuant to 37 CFR 1.78(d)(3)(ii), “[i]f the later-filed application is an application filed under 35 USC 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application.”

The updated priority data set forth on the updated application data sheet filed March 31, 2021 will not be entered into record as it is not timely submitted as required pursuant to 37 CFR 1.78(d)(3)(ii). While applicant’s errors in properly setting forth the desired claim of priority in a timely manner are regrettable, petitioner is reminded that failure to timely perfect the claim will result in waiver of said claim. See, 35 USC 120.

Petitioner may wish to consider filing a petition under 37 CFR 1.78(e). A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, a grantable petition under 37 CFR 1.78(e) must be accompanied by:

(1) 	the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional. Please take note of Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020), prior to submission of any petition filed pursuant to 37 CFR 1.78.

As the issue fee was submitted June 14, 2021, submission of a petition under 37 CFR 1.78(e) prior to issuance of the patent will require withdrawal from issue and a request for continued examination.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)